Title: John Adams to Abigail Adams, 13 October 1775
From: Adams, John
To: Adams, Abigail


     
      
       Octr. 13. 1775
      
     
     I this day received yours of the 29 of September, and the 1st. of October.
     Amidst all your Afflictions, I am greatly rejoiced to find that you all along preserve so proper and so happy a Temper—that you are sensible “the Consolations of Religion are the only sure Comforters.” It is the Constitution under which We are born that if We live long ourselves We must bury our Parents and all our Elder Relatives and many of those who are younger. I have lost a Parent, a Child and a Brother, and each of them left a lasting Impression on my Mind: But, you and I have many more Relations, and very good Friends to follow to the House appointed for all Flesh, or else We must be followed by them.—In your last you make no Mention of Patty, poor distress’d Girl! I fear the next News I shall hear will be of her Departure, yet I will hope, that Youth, and a strong Constitution which has lasted so long will finally survive. If not We must submit.
     I bewail more than I can express, the Loss of your excellent Mother. I mourn the Loss of so much Purity, and unaffected Piety and Virtue to the World. I know of no better Character left in it. I grieve for you, and your Brother, and sisters, I grieve for your Father, whose Age will need the Succour of so excellent a Companion. But I grieve for nobody more than my Children, and Brothers Smiths and Mr. Cranch’s. Her most amiable, and discreet Example, as well as her Kind Skill and Care I have ever relyed upon in my own Mind, for the Education of these little Swarms. Not that I have not a proper Esteem for the Capacity and Disposition of the Mothers, but I know that the Efforts of the Grandmother, are of great Importance, when they second those of the Parent. And I am sure that my Children are the better for the forming Hand of their Grandmother.
     It gives me great Joy to learn that ours are well—let us be thankfull for this and many other Blessings yet granted us. Pray my dear cherish in the Minds of my Nabby and Johnny and Charly and Tommy the Remembrance of their Grand mamma, and remind them of her Precepts and Example.
     God almighty grant to you and to every Branch of the Family, all the Support that you want! You and I, my dear, have Reason, if ever Mortals had, to be thoughtfull—to look forward beyond the transitory Scene. Whatever is preparing for Us, let us be prepared to receive. It is Time for Us to subdue our Passions of every Kind. The Prospect before Us is an Ocean of Uncertainties, in which no pleasing objects appear. We have few Hopes, excepting that of preserving our Honour and our Consciences untainted and a free Constitution to our Country. Let me be sure of these, and amidst all my Weaknesses, I cannot be overcome. With these I can be happy, in extream Poverty, in humble Insignificance, nay I hope and believe, in Death: without them I should be miserable, with a Crown upon my Head, Millions in my Coffers, and a gaping, idolizing Multitude at my Feet.—My Heart is too full of Grief for you and our Friends to whom I wish you to present my Regards, to say any
      Thing of News or Politicks. Yet the Affair of the surgeon general is so strange, and important an Event that I cannot close this gloomy Letter, without adding a Sigh for this imprudent unfortunate Man! I know not whether the Evidence will support the Word Treachery, but what may We not expect after Treachery to himself, his Wife and Children!
    